LaNdis, Judge:
The suits listed above have been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREB Y STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “S”, and checked RS (Examiner’s initials) by Examiner Rubin Sokoloff (Examiner’s name) on the invoices covered by the protests enumerated above, assessed with duty at 10 cents per dozen pieces plus 45 per centum ad valorem, as tableware, under the provisions of paragraph 212, Tariff Act of 1930, as modified, according to dates of entry of the merchandise, and claimed to be properly classifiable at 45 per centum under the same paragraph as decorated or ornamented chinaware other than tableware, consist of chinaware cups and saucers which are not, in fact, chiefly used as tableware, but are chiefly used as souvenir articles, and which do not contain 25 per centum or more of calcined bone.
That the protests are limited to the items marked with the letter “S”, as aforesaid, and to the claim that such articles are properly classifiable as decorated or ornamented chinaware other than tableware, under paragraph 212, Tariff Act of 1930, or as modified, and abandoned as to all other items and all other claims, and that the protests be submitted on. this stipulation.
Accepting this stipulation as an agreed statement of facts, we find and hold that the cups and saucers represented by the items marked with the letter “S” and initialed RS by Examiner Rubin Sokoloff on the invoices are dutiable as decorated chinaware, other than tableware, not containing 25 per centum or more of calcined bone, under paragraph 212 of the Tariff Act of 1930, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by T.D. 53877, at the rate of 45 per centum and valorem.
To the extent indicated the specified claim in the above suits is sustained. All other claims as to all other merchandise, having been abandoned, are dismissed.
Judgment will be rendered accordingly.